Citation Nr: 0501913	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  00-20 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 40 percent for residuals 
of a herniated nucleus pulposus at T7-8 with neuralgia, for 
the periods from June 17, 1998, to May 9, 2000, and from 
September 1, 2000.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from August 1989 to April 
1993.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in October 2003, at which time the Board 
remanded the issues of the veteran's entitlement to a 
schedular or extraschedular rating in excess of 20 percent 
for residuals of a herniated nucleus pulposus at T7-8 with 
neuralgia, for the period from June 17, 1998, to May 9, 2000, 
and entitlement to a schedular or extraschedular rating in 
excess of 10 percent for residuals of a herniated nucleus 
pulposus at T7-8 with neuralgia, for the period from 
September 1, 2000, to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, so that 
additional development could be undertaken.  

On remand, the RO in a rating decision entered in October 
2004 increased the schedular evaluation assigned for the 
disability in question from 20 percent to 40 percent for the 
period from June 17, 1998, to May 9, 2000, and from 10 
percent to 40 percent for the period from September 1, 2000.  
Following notice to the veteran of the actions taken, he has 
continued to pursue his appeal for a further increase beyond 
that already granted, and he is presumed to be seeking the 
maximum evaluation assignable per AB v. Brown, 6 Vet.App. 35, 
38 (1993).  The case was thereafter returned to the Board for 
further review.  

A motion for advancement on the docket filed by the veteran 
was previously granted by the Board.  Appropriate expedited 
handling of this case has continued since its return from 
remand.

On appeal the veteran appears to raise a claim of entitlement 
to service connection for major depression secondary to his 
service connected thoracic disorder.  As this issue is not 
currently certified or developed for appellate review, it is 
referred to the RO for appropriate action. 
 
The issue of the veteran's entitlement to an extraschedular 
evaluation for residuals of a herniated nucleus pulposus at 
T7-8, with neuralgia, for the periods from June 17, 1998, to 
May 9, 2000, and from September 1, 2000, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  For the periods from June 17, 1998, to May 9, 2000, and 
since September 1, 2000, residuals of a herniated nucleus 
pulposus at T7-8, with neuralgia, are not shown to have been 
manifested by a pronounced intervertebral disc syndrome, 
ankylosis, or a vertebral fracture.  

2.  For the period from September 23, 2002, residuals of a 
herniated nucleus pulposus at T7-8, with neuralgia, are not 
shown to have been productive of incapacitating episodes 
having a total of at least six weeks during the past twelve 
months.

3.  For the period from September 26, 2003, residuals of a 
herniated nucleus pulposus at T7-8, with neuralgia, have not 
included unfavorable ankylosis of the entire thoracolumbar 
spine.  


CONCLUSION OF LAW

For the periods from June 17, 1998, to May 9, 2000, and from 
September 1, 2000, the criteria for the assignment of a 
schedular rating in excess of 40 percent residuals of a 
herniated nucleus pulposus at T7-8, with neuralgia, have not 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.41. 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, this matter was remanded most recently by the 
Board in October 2003 for additional evidentiary and 
procedural development by the RO.  In addition, this matter 
was subject to one or more other remands from the Board.  All 
of the actions sought by the Board by its prior remands 
appear to have been completed in full as directed and neither 
the veteran, nor his representative, contends otherwise.  See 
Stegall v. West, 11 Vet.App. 268, 270-71 (1998).  

It, too, is noted that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), became law on November 9, 2000, subsequent to the 
initiation of the original claim forming the basis of the 
instant appeal.  The VCAA significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits by redefining the obligations of VA with 
respect to its duty to assist a claimant, and including an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
To implement these provisions VA promulgated regulations now 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a).  The applicable law and regulations have been the 
subject of holdings of various Federal courts.  

Under the changes effectuated by the VCAA, VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  In this case, there is no issue as 
to providing an appropriate application form or completeness 
of the application.

Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Charles v. Principi, 16 Vet.App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).  Written notice of the foregoing was provided, in 
part, to the veteran by the RO in April 2001.  Further notice 
was furnished in VA's correspondence of July 2001, July 2003, 
and February 2004; as well as in the statement and 
supplemental statements of the case that are of record.  To 
that extent, VA's duties established by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) have been satisfied.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, pertinent 
examination and treatment records filling three claims 
folders have been submitted by the veteran or otherwise 
developed by the RO.  In addition, multiple VA medical 
examinations have been afforded the veteran and the reports 
of those evaluations have been associated with his claims 
folders.  No other examination or treatment records necessary 
for a review of the merits of the issue presented are known 
to VA and neither the veteran, nor his representative, 
specifically requests further assistance from VA in this 
regard.  Thus, it is concluded that all assistance due the 
veteran has been rendered.  

In Pelegrini v. Principi, 18 Vet.App.112 (2004), it was held 
that the applicable statute and regulation provide for pre-
initial-RO adjudication notice of the VCAA.  It was, however, 
specifically recognized that, where notice was not mandated 
at the time of the initial RO decision, VA did not err in not 
providing such notice specifically complying with section 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO adjudication had already occurred.  Instead, the 
veteran was found to have the right to be provided the 
requisite VCAA content-complying notice and proper subsequent 
VA process at some time during the appellate process.  In 
this instance, while the RO adjudication in May 2000 preceded 
the enactment of the VCAA, full notice of the VCAA followed 
with readjudication by the RO, and notice to the veteran, as 
provided by Pelegrini.  Therefore, to decide the appeal would 
not be prejudicial error to the veteran-claimant under 
Bernard v. Brown, 4 Vet.App. 384 (1993). 

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Increased Rating:  Residuals of a Herniated Nucleus Pulposus 
at T7-8

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes (DCs) identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

From an historical perspective, service connection for a 
small central disc protrusion at T7-8, with a slightly 
displaced thoracic cord, was established by the RO in a 
rating decision of September 1993.  At that time, a 
noncompensable rating was assigned under 38 C.F.R. § 4.71a, 
DC 5293.  Such rating was confirmed and continued in the RO's 
rating action of May 1998.  That was followed by the 
veteran's submission of a claim for increase in March 2000.  
In May 2000, the RO recharacterized the disability to that of 
a herniated nucleus pulposus at T7-8 and assigned a 10 
percent rating under DC 5293 from July 24, 1999.  In 
addition, a temporary total rating under 38 C.F.R. § 4.30 was 
assigned from May 10, 2000, to June 30, 2000, and the 10 
percent schedular evaluation was reinstituted as of July 1, 
2000.  

A further change was effectuated by the RO's hearing officer 
in November 2000 when he increased the rating assigned from 
10 percent to 20 percent, effective from June 17, 1998, for a 
herniated nucleus pulposus at T7-8, with neuralgia.  The 
hearing officer, however, confirmed and continued the 10 
percent evaluation previously assigned as of July 1, 2000, 
following a period of temporary total disablement under 
38 C.F.R. § 4.30.  By rating action in November 2001, the 
temporary total rating was extended to August 31, 2000, and 
the 10 percent rating was reassigned as of September 1, 2000.  
As referenced in the Introduction above, the most recent 
change occurred as a result of the RO's rating action in 
October 2004, when it increased the schedular evaluation to 
40 percent under DC 5243, pursuant to recently finalized 
regulatory changes for the evaluation of back disorders, for 
the period from June 17, 1998, to May 9, 2000, and for the 
period from September 1, 2000.  Such increase was prompted by 
the RO's finding of pain and associated functional loss.

The RO has consistently rated the disability at issue on the 
basis of intervertebral disc disease or syndrome.  The 
criteria for the evaluation of intervertebral disc disease 
were amended during the course of the instant appeal, 
initially as of September 23, 2002, and then on September 26, 
2003.  See 68 Fed. Reg. 51454-51456 (Aug. 27, 2003); 67 Fed. 
Reg. 54345 (2002).  

On the basis of VAOPGCPREC 07-03; 69 Fed. Reg. 25179 (2004), 
and Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), it 
follows that only the old rating criteria apply to the period 
prior to the date of the change in law, and only the new 
rating criteria apply to the period after the date of the 
change in law. 

Under 38 C.F.R. § 4.71a, DC 5293, as in effect prior to 
September 23, 2002, a 40 percent rating was warranted for 
severe intervertebral disc syndrome with recurring attacks 
and little intermittent relief.  A 60 percent rating was 
assignable for an intervertebral disc syndrome that was 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  

Under the revised regulations, an intervertebral disc 
syndrome is evaluated (preoperatively or postoperatively) 
either on the basis of the total duration of incapacitating 
episodes over the past 12 months, or under a general rating 
formula for diseases and injuries of the spine.  See 
38 C.F.R. § 4.71a, DC 5243 (2004).  An incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  Under the general 
rating formula for diseases and injuries of the spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, a 40 percent 
evaluation will be assigned for unfavorable ankylosis of the 
entire cervical spine; or, where forward flexion of the 
thoracolumbar spine is 30 degrees or less; or, where there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation requires unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation 
necessitates unfavorable ankylosis of the entire spine. 

It must be emphasized that, when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  Under 38 C.F.R. §§ 4.40 and 4.45, the rating for an 
orthopedic disorder should reflect functional limitation 
which is due to pain, as supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  

The evidence which has been developed in connection with the 
current claim includes examination and treatment records from 
VA and non-VA medical personnel, several written statements 
of the veteran, data furnished by his employers, and the 
transcripts of RO and Board hearings.  The veteran has 
testified that he is bothered by severe thoracic spine pain, 
and by corresponding physical limitations.  

The record reflects that on May 10, 2000, the veteran 
underwent a right T7-8 thoracoscopic diskectomy for a T7-8 
disc herniation with discogenic back pain.  Medical data 
compiled from June 1998 to May 2000 denote the presence of 
thoracic spine pain, consistent with diagnostic findings of 
disc herniation on magnetic resonance imaging (MRI) in 
February 2000 of a moderately sized disc herniation at T7-8.  
Subsequent myelography in April 2000 likewise identified a 
disc herniation at T7-8 effacing the spinal cord on the 
right.  That notwithstanding, little, if any, neurological 
abnormality is shown, with range of motion ranging from 
normal to 50 percent of normal.  Also shown were but slight 
kyphosis of the thoracic spine and minimal tenderness of that 
area of the spine.  

On VA examination in April 2000, he was able to flex from 0 
to 90 degrees, and extend from 0 to 25 degrees.  Lateral 
flexion was possible from 0 to 20 degrees in either 
direction, and rotation was possible to 35 degrees to the 
right and to 40 degrees on the left.  No definite 
neurological abnormality was identified.  While he was placed 
in a leave status from his job as of April 24, 2000, in 
anticipation of the May 2000 surgery, only an intensification 
in the veteran's pain is documented, with there being no 
showing of a pronounced disc syndrome throughout the period 
from June 1998 to May 2000.  

Following the May 2000 surgery, the veteran was evaluated by 
VA in September 2000.  At that time, there was found to be a 
chronic pain syndrome stemming from a right T-10 intercostal 
neuralgia.  No obvious abnormalities were evident, other than 
some decrease in pinprick in the distribution about the T-10 
intercostal nerve on the right.  

A private rheumatological examination in January 2001 showed 
range of motion and the veteran's neurological status to be 
normal and it was the physician's opinion that it was likely 
that a significant potion of his back pain was due to 
myofascial components.  

Subsequent testing was positive for the presence of an HLA-
B27 antibody, rendering it a bit more likely that there was 
present an inflammatory back process.  Other possibilities 
were also raised by other medical professionals as to the 
existence of ankylosing spondylitis, osteoporosis, and low 
back pathology from which there was radiating pain to the 
thoracic region of the spine.  

An MRI in March 2001 disclosed a right paracentral disc 
herniation with mild anterolateral cord effacement.  

A VA examination followed in July 2001, findings from which 
included no evidence of any radiculopathy due to the 
herniated thoracic disc.  There was a transient period of 
intercostal neuralgia in the area of the right rib cage, 
which the veteran reported had resolved.  While his back pain 
was noted to be diffuse, it was found to be well beyond the 
distribution of the T-7 or T-8 nerve root.  His back pain was 
found to be characteristic of mechanical back pain, possibly 
impacted by osteoporosis.  The veteran continued to be 
treated throughout much of 2001 for continuing thoracic spine 
pain.  The record also reflects a greater number of 
complaints and findings regarding the low back, leading to 
spinal fusion at L5-S1 in January 2003.  

VA spine and neurological examinations were conducted in 
January 2003, prior to the lumbar fusion, at which time the 
veteran was noted to exhibit back pain, although the pain was 
found to be inconsistent with intervertebral disc syndrome.  
In the examiner's opinion, the veteran's complaints of 
persistent pain were likely the result of a combination of 
issues, including lumbar spondylolisthesis, osteoporosis, and 
the residuals of intervertebral disc surgery.  Physical 
examination showed well-healed, non-tender scars were present 
in the thoracic spine area.  Forward flexion was limited to 
60 degrees; extension was limited to 10 degrees with pain.  
There was no evidence of ankylosing spondylitis, continuing 
neuralgia of the intercostal nerve, or radiculopathy or 
neuropathy attributable to the thoracic spine disability, was 
shown.  There likewise was no evidence of any muscle spasm or 
neurological findings appropriate to the site of the diseased 
disc.  There were flare-ups of pain, with the pain being an 
eight on a visual analogue scale of one to ten.  

A July 2003 VA spine examination showed three well-healed 
thoracic incisions in the mid-axillary region on the right.  
They were approximately two centimeters in length, somewhat 
hypersensitive and dysesthetic to touch with a positive 
Tinel's sign over the inferior two.  Forward flexion of the 
thoracic spine was to about 30 to 40 degrees of kyphosis, 
which appeared to be normal motion.  There was tenderness to 
palpation at the T7-8 level.  The assessment was of status 
post thorascopic diskectomy at the T7-8 level with some 
residual pain and mildly painful motion of the thoracic 
spine.  The examiner was unable to say with any definitive 
medical certainty that the veteran had been laid up secondary 
to his thoracic spine versus his lumbar spine.  In an 
addendum to the examination report, the examiner noted that 
rotary motion of the thoracic spine was possible to 40 
degrees in each direction, which was considered to be in the 
normal range to slightly limited.  Also noted was the 
presence of slight kyphosis.  

An MRI of September 2003 revealed mild degenerative cord 
compression at T6-7 and at T7-8.  

The most recent VA examination in September 2004 disclosed 
flexion to 45 degrees, extension to 10 degrees, and lateral 
flexion to 20 degrees on the right and 25 degrees to the 
left.  Rotation was possible to 30 degrees in both 
directions.  The combined range of motion of the 
thoracolumbar spine was 160 degrees.  There was no muscle 
spasm or guarding present.  Listing of the spine in a single 
direction, loss of lateral motion with osteoarthritic 
changes, abnormal thoracic mobility on forced motion, and 
thoracic muscle spasm on extreme forward bending were each 
absent.  Diffuse tenderness of the spine was evident.  No 
neurological abnormality or evidence of unfavorable ankylosis 
was reported.  In the opinion of the examiner, he would not 
expect that the thoracic range of motion would be further 
reduced due to pain, fatigue, weakness, or following 
repetitive use.   No evidence of weakened movement, excessive 
fatigability, or incoordination was indicated.  During the 
prior twelve months, there was noted to be one incapacitating 
episode that lasted one week, but less than two weeks.  

Notwithstanding the veteran's oral and written testimony to 
the contrary, the record does not disclose the presence of a 
pronounced intervertebral disc syndrome during the periods 
from June 17, 1998, to May 9, 2000, or from September 1, 
2000, to September 22, 2002.  The existence of a disc 
herniation at T7-8 is shown during that period, implicating 
DC 5293 as the most appropriate DC under which to rate the 
disorder at issue.  However, the required manifestations for 
pronounced disablement, such as sciatic neuropathy or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief, are absent.  Moreover, 
the presence of even a severe disc syndrome is not 
objectively demonstrated during the period in question, given 
the absence of clinical evidence identifying recurring 
attacks and only intermittent relief.  It is noted that 
intercostal neuralgia, previously identified as a transient 
manifestation, has since resolved.  

Prior to his May 2000 surgery, the veteran's thoracic spine 
disorder was primarily manifested by pain and associated 
limitation of motion, although the degree to which his range 
of motion was limited was not more than 10 percent disabling 
under 38 C.F.R. § 4.71a, DC 5291.  Further, there is no 
evidence of vertebral fracture, ankylosis, or sacroiliac 
injury, and the criteria for the assignment of even a 40 
percent rating under 38 C.F.R. § 4.71a, DC 5295 for severe 
lumbosacral strain were not met during the periods from June 
1998 to May 2000 or from September 2000 to September 2002.  
See 38 C.F.R. § 4.71a, DCs 5285, 5286, 5288, 5294, 5295.  To 
that end, alternate rating criteria do not afford a basis for 
the assignment of an increased schedular evaluation during 
the relevant periods.  

Before addressing 38 C.F.R. § 4.40, 4.59 and the DeLuca 
considerations, the Board notes that the initial change to 
the spinal regulations occurred on September 23, 2002, with 
an additional modification occurring as of September 26, 
2003.  The first change provided that disc syndrome was to be 
rated either on the basis of the duration of incapacitating 
episodes, or by combining under 38 C.F.R. § 4.25 separate 
evaluations of orthopedic and neurological manifestations.  
In this instance, no neurological manifestations of 
significance are identified, and the only ratable orthopedic 
manifestation is a limited range of thoracic motion, for 
which not more than a 10 percent rating is shown to be 
warranted under 38 C.F.R. § 4.71a, DC 5291.  Only one 
incapacitating episode of at least one week, but less than 
two weeks is detailed by the evidence of record within a 
twelve month period, and on that basis alone, only a 10 
percent rating is warranted.  

The September 2003 change in the rating criteria set forth a 
general formula for the rating of spinal disorders and such 
formula is an alternative means available to rate 
intervertebral disc syndrome.  Such formula requires the 
presence of ankylosis for the assignment of ratings from 40 
to 100 percent, but ankylosis is not shown in this instance.  
A 40 percent rating is also for assignment where forward 
flexion the thoracolumbar spine is 30 degrees or less and the 
record in this instance does not indicate that the veteran's 
flexion is limited to that extent.  Also, 30 and 40 percent 
evaluations are warranted for certain impairments of the 
cervical spine, which is not herein at issue.  The 20 percent 
rating is range of motion based, and it is the maximum rating 
assignable from September 26, 2003, under DC 5243 on the 
basis of the facts herein presented, given that the veteran's 
forward flexion is shown to be limited to more than 30 but 
less than 60 degrees.  

There is evidence throughout that pain and functional loss, 
as set forth in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, are 
significant, if not primary, components of the disability in 
question.  It is readily apparent that, while the case 
remained in remand status, the RO increased the rating in 
question to 40 percent on that basis for both periods of 
time.  That action appears to be consistent with the evidence 
as a whole and the Board finds no basis to increase the 
schedular evaluation assigned, due to pain and functional 
loss.  The record is against finding any additional 
restriction due to pain, citing for example the findings of 
the VA examiner in September 2004.  While there is evidence 
that his pain and limited motion have reduced his 
availability for work, the record indicates as of September 
2004 that he was managing to continue employment as a 
forklift operator, despite certain lifting restrictions.  The 
record also points to the absence of functional loss as a 
result of fatigue, weakness, weakened movement, repetitive 
use.  For these reasons, the Board holds that the 40 percent 
schedular rating assigned for the periods from June 17, 1998, 
to May 9, 2000, and from September 1, 2000, adequately 
compensates the veteran for the degree of impairment stemming 
from pain and functional loss.  

On the basis of the foregoing, it is determined that a 
preponderance of the evidence is against assignment of a 
schedular evaluation in excess of 40 percent for residuals of 
a herniated nucleus pulposus at T7-8 from June 17, 1998, to 
May 9, 2000, and from September 1, 2000.  To that extent, the 
appeal is denied.  


ORDER

A schedular evaluation in excess of 40 percent for residuals 
of a herniated nucleus pulposus at T7-8 from June 17, 1998, 
to May 9, 2000, and from September 1, 2000, is denied.

REMAND

In the Board's most recent remand of October 2003, it was 
specifically directed that the RO further develop the issue 
of the veteran's entitlement to an increased disability 
evaluation for his thoracic spine disorder on the basis of 
extraschedular criteria, as set forth in 38 C.F.R. 
§ 3.321(b)(1).  While the RO sought and received input as to 
that matter from a VA examiner in September 2004, such matter 
was not satisfactorily addressed in the one and only 
supplemental statement of the case that followed in October 
2004.  This oversight requires remand to the RO through the 
Appeals Management Center.  

Accordingly, this matter is REMANDED for the following 
action:

The issue of the veteran's entitlement to 
an increased evaluation for postoperative 
residuals of a herniated nucleus pulposus 
at T7-8 on the basis of extraschedular 
criteria, for the periods from June 17, 
1998, to May 9, 2000, and from September 
1, 2000, must be addressed in a new 
rating decision, pursuant to the 
provisions set forth in 38 C.F.R. 
§ 3.321(b)(1).  Such action should 
include a determination as to whether a 
referral to VA's Under Secretary for 
Benefits or Director, Compensation and 
Pension Service, is warranted and must be 
made on the basis of all of the evidence 
of record and all governing legal 
authority.  If the determination is 
adverse to the veteran, both he and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
law and regulations considered pertinent 
to the extraschedular issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the ROIC.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  The purpose 
of this remand is to preserve the veteran's due process 
rights.  No inference should be drawn regarding the final 
disposition of the claim in question as a result of this 
action.  


	___________________________                             
_________________________
            DEREK R. BROWN                                                
L. M. SULLIVAN
             Veterans Law Judge                                               
Veterans Law Judge
     Board of Veterans' Appeals                                       
Board of Veterans' Appeals



	                                      
____________________________
	N. R. ROBIN
	Veterans Law Judge
                                              Board of 
Veterans' Appeals


 Department of Veterans Affairs


